Opinion by

Hastings, C. J.
This case was submitted to the district court upon an agreed statement of facts ; and the question before that court, and now pending for the decision of this court, is, whether the plaintiff has a legal right to recover compensation of the county of Cedar, for services rendered a pauper indicted for a crime and tried in said court; the plaintiff having been assigned to defend the accused by order of the court. The statute provides, that “ the court shall assign counsel to defend the prisoner, in case he cannot procure counsel for himself.” There is no statute providing for compensation for services rendered in such cases. If the board of com*221missioners choose to compensate an attorney for such services, we see no objection; but this is a matter left to their discretion.
In this case, it seems the defendants allowed the plaintiff $25, from whose decision the plaintiff appealed, and thereby determined to abide by his legal rights against the defendants.
The arguments of plaintiff in error, and the venerable authority (Puffendorf’s Law of Nations) to which he refers, address themselves more properly to the general assembly, who have the power of making laws providing for the compensation which he seeks to recover.
It is not in the power of this court to make laws providing for such compensation.
Judgment affirmed.